                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


TECHNOLOGY TRAINING
ASSOCIATES, INC., et al.,

               Plaintiffs,

v.                                                        Case No. 8:16-cv-1622-T-AEP

BUCCANEERS LIMITED PARTNERSHIP,

               Defendant.
                                               /

                                            ORDER

       Once again, the Court confronts the issue of the propriety of the preliminary approval

of the settlement of the class claims in this matter. Procedurally, however, the landscape has

changed. Following reversal and remand of the Court’s prior Order denying the Motion to

Intervene, the Intervenors, or Cin-Q Plaintiffs, now appear in this action. By the instant motion,

Cin-Q Plaintiffs seek a ruling by this Court decertifying the settlement class, vacating the

preliminary approval order, and striking the class allegations (Doc. 131). Both Plaintiffs

Technology Training Associates, Inc. and Larry E. Schwanke, D.C. d/b/a Back to Basiccs

Family Chiropractic (collectively, “TTA Plaintiffs”) and Defendant Buccaneers Limited

Partnership (“BLP”) respond in opposition (Docs. 141 & 148). For the reasons detailed below,

Cin-Q Plaintiffs’ Renewed Motion to Decertify Settlement Class, Vacate Preliminary Approval

Order, and Strike Class Allegations (Doc. 131) is granted.

       I.      Background

               A.      Cin-Q Action

       In June 2013, Cin-Q Automobiles, Inc. (“Cin-Q”) initiated an action against BLP,

alleging that BLP sent unsolicited advertisements via facsimile to Cin-Q in violation of the
TCPA and its implementing regulations. See Cin-Q Automobiles, Inc. v. Buccaneers Ltd.

P’ship, et al., Case No. 8:13-cv-1592-T-AEP (M.D. Fla. filed June 18, 2013) (“Cin-Q Action”)

(Doc. 1). The faxed advertisements pertained to Tampa Bay Buccaneers tickets and were

allegedly sent by or on behalf of BLP in 2009 and 2010. In January 2014, the Court allowed

Cin-Q to file a Second Amended Class Action Complaint adding Medical & Chiropractic

Clinic, Inc. (“M&C”) as another named plaintiff and putative class representative (collectively,

“Cin-Q Plaintiffs”). Cin-Q Action, (Doc. 68). The Second Amended Class Action Complaint

in the Cin-Q Action defined the putative class as follows:

       All persons from July 1, 2009, to present who were sent facsimile advertisements
       offering group tickets or individual game tickets for the Tampa Bay Buccaneers
       games and which did not display the opt out language required by 47 C.F.R.
       64.1200.

See Cin-Q Action, (Doc. 37, Ex. 1, at ¶25).

       During the proceedings in the Cin-Q Action, the parties engaged in extensive discovery,

motion practice, and mediation conferences, with no resolution, over the course of three years.

On March 25, 2016, after surviving BLP’s motions to dismiss and for summary judgment, Cin-

Q Plaintiffs filed their Motion for Class Certification. Cin-Q Action, (Doc. 207). BLP received

extensions to file its response to the Motion for Class Certification, during which the parties

continued to leave settlement discussions open. BLP then moved, on April 18, 2016, for a

settlement conference before the Court or a designee as the parties had reached an impasse in

their other settlement efforts, which Cin-Q Plaintiffs opposed. Cin-Q Action, (Docs. 215 &

219). Indeed, on May 2, 2016, at the request of Cin-Q Plaintiffs, the mediator declared an

impasse. Cin-Q Action, (Doc. 218).

       BLP never filed a response to Cin-Q Plaintiffs’ Motion for Class Certification. Instead,

on May 12, 2016, BLP filed a Notice of Pendency of Related Action indicating that a related

action was filed in the Circuit Court of the 13th Judicial Circuit in and for Hillsborough County,


                                                2
Florida, captioned Technology Training Associates, Inc. v. Buccaneers Limited Partnership, et

al., Case No. 16-CA-004333 (Fla. Cir. Ct.) (filed May 6, 2016). Cin-Q Action, (Doc. 222).

               B.      Technology Training I Action

       Namely, after the settlement discussions in the Cin-Q Action reached an impasse, and

while the motion for class certification was still pending in the Cin-Q Action, TTA Plaintiffs

contacted BLP regarding pursuit of the same class claims on behalf of the same purported class

at issue in the Cin-Q Action. Subsequently, on May 6, 2016, TTA Plaintiffs initiated the

aforementioned action against BLP in the Circuit Court of the 13th Judicial Circuit in and for

Hillsborough County, Florida, alleging violations of the TCPA on behalf of the same class as

the Cin-Q Action and regarding the same facsimile advertisements. See Technology Training

Assocs., Inc. v. Buccaneers Ltd. P’ship, No. 16-CA-4333 (Fla. Cir. Ct.) (filed May 6, 2016)

(“Technology Training I Action”) (Doc. 1). TTA Plaintiffs similarly sought damages and

injunctive relief under the TCPA both on behalf of themselves and a proposed class of similarly

situated persons. Upon becoming aware of the pending Technology Training I Action, Cin-Q

Plaintiffs sought to enjoin BLP from proceeding in the Technology Training I Action and moved

for an order immediately certifying the class in the Cin-Q Action rather than in any other action.

Cin-Q Action, (Docs. 223 & 224). Cin-Q Plaintiffs also moved the state court on May 13, 2016,

to allow them to intervene in, to dismiss, or to stay the Technology Training I Action. The state

court set the motion for a hearing to occur on May 19, 2016, but, prior to the state court’s

consideration of Cin-Q Plaintiffs’ motion, TTA Plaintiffs voluntarily dismissed the Technology

Training I Action on May 18, 2016.

       Shortly thereafter, and given the existence of the claims by TTA Plaintiffs, the

undersigned conducted a status conference in the Cin-Q Action on May 25, 2016 to address

multiple motions filed by the parties in that action, including BLP’s motion for settlement



                                                3
conference, Cin-Q Plaintiffs’ motion to enjoin BLP from participating in a competing case, and

BLP’s motion for a determination that the mediation privilege had been waived. Cin-Q Action,

(Docs. 215, 223, 231). After hearing oral argument regarding the motions and the status of the

Technology Training I Action, the undersigned denied all three motions and directed Cin-Q

Plaintiffs and BLP to conduct another mediation conference prior to BLP’s deadline for filing

a response to the motion for class certification in the Cin-Q Action on June 20, 2016. Cin-Q

Action, (Doc. 233). During the hearing, the undersigned further directed that, if BLP entered

into a settlement affecting class certification in the Cin-Q Action, BLP must notify Cin-Q

Plaintiffs of the potential settlement in any separate action three days prior to the filing of any

settlement or pleading relating to a settlement.

               C.      Technology Training II Action

       Following dismissal of the Technology Training I Action, TTA Plaintiffs and BLP

conducted two full days of mediation, which resulted in an agreement on a class settlement (the

“Settlement”) on June 16, 2016. Upon reaching the Settlement with TTA Plaintiffs, BLP

provided written notice to Cin-Q Plaintiffs of the Settlement in accordance with the

undersigned’s directive at the May 25, 2016 hearing. Subsequently, TTA Plaintiffs initiated the

instant action (“Technology Training II Action” or “this action”) on June 20, 2016 (Doc. 1).

TTA Plaintiffs filed their Class Action Complaint on behalf of themselves and a class of

similarly situated individuals, alleging claims for violations of the TCPA, conversion, and

invasion of privacy. Essentially, TTA Plaintiffs alleged that BLP violated the TCPA by sending

unsolicited advertisements by facsimile in 2009 or 2010 offering tickets to Tampa Bay

Buccaneers games, while failing to provide the proper opt-out notice required by the TCPA. In

doing so, TTA Plaintiffs defined the similarly situated members of the class as:




                                                   4
       All persons who, in 2009 or 2010, received one or more facsimile advertisements
       sent by or on behalf of BLP and offering tickets for Tampa Bay Buccaneers
       games.

(Doc. 1, at ¶17). Specifically excluded from the Settlement Class are the following Persons:

(1) BLP and its respective parents, subsidiaries, divisions, affiliates, associated entities,

business units, predecessors in interest, successors, successors in interest and representatives

and each of their respective immediate family members; (2) Class Counsel; and (3) the judges

who have presided over the Litigation and any related cases (Doc. 1, at ¶17). As for the relief

requested, Plaintiffs sought statutory damages, treble damages, injunctive relief, costs, and

attorney’s fees.

       On the same day, Cin-Q Plaintiffs filed a Motion to Transfer Related Case under Local

Rule 1.04(b), to Consolidate Cases, and Appoint Interim Class Counsel seeking to (1) transfer

the Technology Training II Action to the undersigned pursuant to Local Rule 1.04(b); (2) to

consolidate the Cin-Q Action with the Technology Training II Action following transfer; and

(3) appoint the law firms of Addison & Howard, P.A. (“Addison”), and Anderson + Wanca as

interim co-lead counsel for the class (Doc. 8). Additionally, on that day, Cin-Q Plaintiffs filed

an identical Motion to Transfer Related Case under Local Rule 1.04(b), to Consolidate Cases,

and Appoint Interim Class Counsel in the Cin-Q Action seeking the same relief, while BLP

filed a Motion for a Stay or, in the Alternative, an Extension of Time in the Cin-Q Action

seeking a stay of the Cin-Q Action or, alternatively, an extension of time to respond to the Cin-

Q Action motion for class certification. Cin-Q Action, (Docs. 236 & 237). Subsequently, on

June 22, 2016, TTA Plaintiffs filed their Unopposed Motion for Preliminary Approval of Class

Action Settlement and Notice to the Class (Doc. 18). Pursuant to Rule 23(e), Plaintiffs

requested, on behalf of themselves and a proposed settlement class of similarly situated persons

(the “Settlement Class”), that the Court enter an order (1) preliminarily approving the parties’



                                               5
proposed class action settlement agreement (the “Settlement Agreement”) that appoints

Plaintiffs as class representatives and their attorneys as class counsel; (2) approving the form

of Class Notice attached to the Settlement Agreement and its dissemination to the Settlement

Class by U.S. mail, website, and publication; and (3) set dates for opt-outs, objections, and a

fairness hearing (Doc. 18).

       Thereafter, on June 27, 2016, the undersigned conducted a status conference in the Cin-

Q Action and the Technology Training II Action. After hearing oral argument regarding the

motions for class certification, to transfer, and to stay, pending in both actions, the undersigned

granted BLP’s request to stay the Cin-Q Action, stayed the Cin-Q Action pending further order

of the Court, and permitted the parties in both the Cin-Q Action and the Technology Training

II Action to file a supplemental memorandum regarding the appropriateness of conducting an

inquiry into the allegations by Cin-Q Plaintiffs regarding the occurrence of a “reverse auction”

in the Technology Training II Action. In accordance with the Court’s directive, the parties

briefed the issue of a “reverse auction” and the appropriateness of considering the issue prior

to or after preliminary approval of class certification and the Settlement (Docs. 29-31).

       On July 8, 2016, the deadline for the briefs, Cin-Q Plaintiffs additionally submitted their

Motion to Intervene (Doc. 28). By the motion, Cin-Q Plaintiffs sought intervention as of right

under Rule 24(a) and by permission under Rule 24(b). Though Cin-Q Plaintiffs received

permission from the Court to submit a brief as to the issue of a reverse auction, Cin-Q Plaintiffs

wanted to intervene to move to strike the class allegations, arguing that the TTA Plaintiffs were

barred by the statute of limitations and, if necessary, to oppose the motion for preliminary or

final approval. In support of intervention, Cin-Q Plaintiffs argued that their motion was timely,

they possessed an interest related to the subject matter of the Technology Training II Action,

the disposition of the Technology Training II Action might impede or impair their ability to



                                                6
protect their interests, and their interests were not adequately represented by the parties in the

Technology Training II Action. Both TTA Plaintiffs and BLP opposed Cin-Q Plaintiffs’ request

to intervene (Docs. 37 & 39).

       After conducting further hearings on the matter, the Court issued its Order denying Cin-

Q Plaintiffs’ Motion to Transfer Related Case under Local Rule 1.04(b), to Consolidate Cases,

and Appoint Interim Class Counsel; denying Cin-Q Plaintiffs’ Motion to Intervene; and

granting TTA Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement and

Notice to the Class (Doc. 56). In doing so, the Court considered, at length, the issue of TTA

Plaintiffs’ standing to bring the Technology Training II Action given Cin-Q Plaintiffs’ argument

that the statute of limitations barred TTA Plaintiffs’ claims (Doc. 56, at 13-21). As discussed

more fully therein, the Court concluded that Cin-Q Plaintiffs’ arguments regarding the lack of

standing by TTA Plaintiffs due to the running of the statute of limitations and the inapplicability

of equitable tolling was misplaced because BLP explicitly and unequivocally waived the statute

of limitations affirmative defense, with such waiver surviving in the event of termination of the

Settlement Agreement (Doc. 56, at 14-15; see Doc. 18, Ex. 1, at 36).

       After concluding that TTA Plaintiffs established standing, the Court then determined

that TTA Plaintiffs established the requirements for class certification under Rule 23(a) (Doc.

56, at 21-29). Specifically, the Court determined that TTA Plaintiffs established numerosity,

commonality, typicality, and adequacy of representation. In discussing the adequacy-of-

representation prong, the Court concluded that TTA Plaintiffs adequately represented the

interests of the class and did not harbor any interests antagonistic or in substantial conflict with

those of the rest of the class (Doc. 56, at 24-29). With respect to the adequacy of TTA Plaintiffs’

Counsel, Attorneys Phillip A. Bock (“Bock”), Jonathan B. Piper, and Daniel J. Cohen of the

law firm Bock Law Firm, LLC d/b/a Bock, Hatch, Lewis & Oppenheim, LLC (“Bock Hatch”),



                                                 7
the Court found Counsel adequate to represent the interests of the Settlement Class (Doc. 56, at

25-29). In making that finding, the Court addressed the issue that arose regarding whether a

conflict existed with the representation of Bock Hatch based upon David M. Oppenheim

(“Oppenheim”) previously working for Anderson + Wanca on behalf of Cin-Q Plaintiffs in the

Cin-Q Action and then switching firms to join Bock Hatch, the firm representing TTA Plaintiffs,

while the Cin-Q Action remained pending (Doc. 56, at 25-29). After conducting an evidentiary

hearing and allowing supplemental briefing on the issue, the Court concluded that no conflict

existed and Oppenheim only owed a duty to the putative class, not to Cin-Q Plaintiffs – an issue

thoroughly explored in Medical & Chiropractic Clinic, Inc., v. Oppenheim, et al., Case No.

8:16-cv-1477-T-36CPT (M.D. Fla. filed June 8, 2016) (“M&C Action”), as discussed below.

       Having satisfied the requirements of Rule 23(a), the analysis turned to whether TTA

Plaintiffs could establish Rule 23(b)’s requirements of predominance of common issues and

superiority of the class action to other means of litigation (Doc. 56, at 29-31). See Fed. R. Civ.

P. 23(b)(3). Upon consideration, the Court concluded that the common issues outweighed and

predominated over any individualized issues involved in the litigation and that proceeding as a

class action provided the superior method to other methods available to fairly and efficiently

adjudicate the controversy. Having determined that preliminary certification of the Settlement

Class was warranted, the Court then turned to the issue of whether preliminary approval of the

Settlement Agreement was similarly warranted (Doc. 56, at 31-37). Namely, the Court was

tasked with determining whether the Settlement constituted a fair, adequate, and reasonable

resolution and did not result from collusion between the parties (Doc. 56, at 31-32). Upon

review of the terms, the Court found that the Settlement Agreement, which provided, among

other things, a Settlement Fund up to $19.5 million and payments of up to $350 for the first

facsimile and up to $565 total for up to five facsimiles to Settlement Class members who



                                                8
submitted claims, appeared fair, adequate, and reasonable solely for purposes of preliminary

approval (Doc. 56, at 33-34). Accordingly, the Court granted TTA Plaintiffs’ Motion for

Preliminary Approval of Class Action Settlement and Notice to the Class and set forth the terms

of the preliminary certification of the Settlement Class, including the time for disseminating

notice to Settlement Class members and the date and time for the fairness hearing (Doc. 56, at

37-39, 42-52). 1

       In addition to granting preliminary approval of the Settlement Class, the Court denied

Cin-Q Plaintiffs’ Motion to Transfer Related Case under Local Rule 1.04(b), to Consolidate

Cases, and Appoint Interim Class Counsel and denied Cin-Q Plaintiffs’ Motion to Intervene

(Doc. 56, at 39-42). As discussed, the Court did not need to transfer the action because the

undersigned received the case through random assignment and then by consent to the

undersigned’s jurisdiction by TTA Plaintiffs and BLP (Doc. 56, at 39). Further, given the

preliminary approval of the Settlement and appointment of TTA Plaintiffs’ Counsel as Class

Counsel, the considerations did not favor consolidation of the Technology Training II Action

and the Cin-Q Action and obviated the need for appointment of Addison and Anderson + Wanca

(Doc. 56, at 39-40).

       Finally, in considering Cin-Q Plaintiffs’ Motion to Intervene, the Court denied Cin-Q

Plaintiffs’ request both for intervention as of right, pursuant to Rule 24(a), and by permission,

pursuant to Rule 24(b) (Doc. 56, at 40-42). The Court concluded that Cin-Q Plaintiffs could

assert their objections in the normal course of the proceedings, as anticipated by Rule 23, and

that a potential incentive award to Cin-Q Plaintiffs and attorneys’ fees for their counsel were

not foreclosed, thereby negating their contention regarding the necessity for intervention as of


1
  Notably, however, TTA Plaintiffs and BLP never issued notice to the Settlement Class, in
contravention of the Court’s Order, and the Court therefore never conducted a fairness
hearing in this action nor entered final approval.


                                               9
right. Likewise, the Court concluded that permissive intervention was not appropriate since

Cin-Q Plaintiffs could still assert their claims and defenses in this action at the appropriate time

or could opt out of the class and continue to pursue their claims on an individual basis in the

Cin-Q Action.

       Given the rulings in the Technology Training II Action, the Court denied all pending

motions in the Cin-Q Action, including Cin-Q Plaintiffs’ Motion for Class Certification. Cin-

Q Action, (Docs. 207, 236, 241, 250). The Court also stayed the Cin-Q Action pending further

order of the Court. Currently, the Cin-Q Action remains stayed pending the undersigned’s

ruling on the instant motion in this action.

                D.     M&C Action

       Meanwhile, based on the initiation of the Technology Training II Action, M&C filed an

action against Oppenheim and Bock Hatch, in the Circuit Court of the 13th Judicial Circuit in

and for Hillsborough County, Florida, on June 1, 2016, which Oppenheim and Bock Hatch then

removed to federal court a week later. See M&C Action, (Docs. 1 & 2). M&C asserted claims

for (1) breach of fiduciary duty against Oppenheim and Bock Hatch and (2) aiding and abetting

breach of fiduciary duty against Bock Hatch. M&C Action, (Doc. 2). Essentially, M&C

claimed that it had an interest in being named as class representative and obtaining class

certification for the proposed class after vigorously litigating the Cin-Q Action for the past three

years through fact discovery, class discovery, depositions, expert discovery, dispositive

motions, and mediation conferences. M&C Action, (Doc. 2, at ¶¶14-15). M&C further alleged

that, during the course of the proceedings in the Cin-Q Action through his resignation from

Anderson + Wanca on April 8, 2016, Oppenheim represented M&C as its attorney in the Cin-

Q Action, billing at least 80 hours on the matter; intimately involving himself in the preparation,

strategy, and participation in the two mediation conferences conducted in the Cin-Q Action;



                                                10
completing multiple settlement negotiations in the Cin-Q Action; and operating as the primary

point of contact for Cin-Q Plaintiffs with regard to the mediation conferences in the Cin-Q

Action. M&C Action, (Doc. 2, at ¶¶17-23). According to M&C, Oppenheim became familiar

with and received access to the case strategy, discovery, analysis, and settlement strategy of

Cin-Q Plaintiffs, the purported class, and BLP, and was granted full authority to settle on behalf

of Cin-Q Plaintiffs. M&C Action, (Doc. 2, at ¶¶24-25). M&C alleged that Oppenheim prepared

and submitted the mediation statements for both mediation conferences held in the Cin-Q

Action, represented Cin-Q Plaintiffs at both mediation conferences, and held discussions with

Michele Zakrewski, President of M&C, both before and after the mediation conferences. M&C

Action, (Doc. 2, at ¶¶26-28, 30-33, 35). Even though the parties to the Cin-Q Action did not

reach a resolution during either of the first two mediation conferences, M&C alleged that

Oppenheim remained involved in the matter through continued correspondence with the second

mediator and other counsel for Cin-Q Plaintiffs and continued to receive access to purportedly

privileged and confidential information regarding Cin-Q Plaintiffs and the putative class. M&C

Action, (Doc. 2, at ¶¶37-40). As a result of his involvement in the Cin-Q Action, M&C asserted

that Oppenheim acted as M&C’s attorney and thus owed it ethical and fiduciary duties. M&C

Action, (Doc. 2, at ¶¶41-47).

       In April 2016, shortly after the filing of the Motion for Class Certification Motion in the

Cin-Q Action, Oppenheim resigned from Anderson + Wanca and joined Bock Hatch. M&C

Action, (Doc. 2, at ¶¶48-50). Shortly thereafter, in May 2016, Bock Hatch filed the Technology

Training I Action and then, in June 2016, filed the Technology Training II Action asserting

claims on behalf of the same putative class members identified in the Cin-Q Action, as discussed

more fully above. See M&C Action, (Doc 2, at ¶¶57-58). Based on the foregoing, M&C alleged

a claim for breach of fiduciary duty against Oppenheim, which it alleged was imputed to Bock



                                               11
Hatch, and a claim for aiding and abetting breach of fiduciary duty against Bock Hatch. M&C

Action, (Doc. 2, at ¶¶85-105). Namely, M&C alleged that Oppenheim owed M&C an undivided

duty of loyalty to represent M&C’s interests and a duty not to represent a client with interests

materially adverse to M&C, with such duties continuing after his resignation from Anderson +

Wanca, which were then imputed to Bock Hatch. M&C Action, (Doc. 2, at ¶¶87-94). Further,

M&C alleged that Bock Hatch aided and abetted the breach of fiduciary duty because Bock

Hatch knew about Oppenheim’s representation of M&C in the Cin-Q Action, and the attendant

duties attached to such representation, and substantially assisted Oppenheim’s breach of those

duties. M&C Action, (Doc. 2, at ¶¶99-102).

       Following the filing of the Complaint and removal in the M&C Action, M&C filed its

Amended Motion for Entry of Temporary Restraining Order and Preliminary Injunction

seeking to enjoin Oppenheim and Bock Hatch from (1) representing any entity in a case alleging

class-wide allegations substantially related to the Cin-Q Action; (2) representing TTA Plaintiffs

in any actions substantially related to the Cin-Q Action; (3) engaging in settlement negotiations

with BLP, or reaching a settlement, in any matter substantially related to the Cin-Q Action; and

(4) using, disclosing, or relying upon confidential information Oppenheim gained while

representing M&C, including information protected by the attorney-client privilege or

mediation privilege. M&C Action, (Doc. 5). After conducting an evidentiary hearing in July

2016 regarding the request for a preliminary injunction, United States District Judge Charlene

E. Honeywell (“Judge Honeywell”) denied M&C’s motion for preliminary injunction in

October 2016. M&C Action, (Doc. 71). In doing so, Judge Honeywell determined that M&C

could not establish a substantial likelihood of success on the merits of either its breach of

fiduciary duty claim or its aiding and abetting claim, could not establish a threat of irreparable

harm, could not establish that any threatened injury to M&C outweighed the harm an injunction



                                               12
would cause Oppenheim or Bock Hatch, and could not establish that an injunction would serve

the public interest. M&C Action, (Doc. 71, at 5-15). Namely, Judge Honeywell concluded that

Oppenheim had a fiduciary duty to the entire class, including M&C, but it was questionable

whether M&C could demonstrate the existence of a special fiduciary duty to M&C different

from the fiduciary duty owed to all class members. M&C Action, (Doc. 71, at 7). Judge

Honeywell further found, since neither Oppenheim nor Bock Hatch were pursuing relief for the

class that was “materially adverse” to the interests of the other class members, including M&C,

that M&C was unlikely to establish a breach of any duty owed by Oppenheim. M&C Action,

(Doc. 71, at 9). Then, Judge Honeywell determined that M&C failed to demonstrate irreparable

harm because, among other things, any issue related to an alleged “reverse auction” could be

remedied through the normal course of litigation, namely, the approval process of the

Settlement. M&C Action, (Doc. 71, at 14). Given those findings, Judge Honeywell determined

that the balance of harm weighed against entry of an injunction, since M&C demonstrated no

irreparable harm it would suffer, and that entry of an injunction would not serve the public

interest as no materially adverse interest existed among the parties in the M&C Action, the Cin-

Q Action, and the Technology Training II Action. M&C Action, (Doc. 71, at 15).

       Notably, though, given the issues raised during the pursuit of the preliminary injunction

in the M&C Action, the undersigned conducted an independent evidentiary hearing in the

Technology Training II Action in October 2016 to also consider any potential conflict of interest

related to Oppenheim’s participation in the Cin-Q Action on behalf of Cin-Q Plaintiffs and the

proposed class given his subsequent departure from employment with Anderson + Wanca to

employment with Bock Hatch, currently representing Plaintiffs in the Technology Training II

Action. Both Oppenheim and Bock provided testimony during the hearing, while Cin-Q




                                               13
Plaintiffs were not permitted to participate in the evidentiary hearing in the Technology

Training II Action.

       Subsequently, in the M&C Action, M&C sought partial summary judgment on its claims

solely as to the issue of liability, and Oppenheim and Bock Hatch sought summary judgment

on M&C’s claims in full. M&C Action, (Docs. 142 & 144). Upon consideration, Judge

Honeywell denied M&C’s Motion for Partial Summary Judgment and granted Oppenheim and

Bock Hatch’s Motion for Summary Judgment, finding that M&C could not establish the

existence of a fiduciary duty owed to it individually, could not establish that Oppenheim or

Bock Hatch breached any fiduciary duty owed to M&C to the extent that one existed, and could

not establish any damages suffered as a result of the purported breach, and, further, given the

lack of a breach of fiduciary duty on the part of Oppenheim, M&C could not establish a claim

for aiding and abetting such breach by Bock Hatch. M&C Action, (Doc. 221). With respect to

the alleged fiduciary duty, Judge Honeywell remained unpersuaded that any fiduciary duty

existed with respect to M&C individually or that the Florida Rules of Professional Conduct

provided the standard of care in a breach of fiduciary duty case involving class action litigation.

M&C Action, (Doc. 221, at 13-20). Even assuming, arguendo, that a fiduciary duty existed to

M&C individually under the Florida Rules of Professional Conduct, Judge Honeywell

concluded that M&C could not establish that any actions taken by Oppenheim or Bock Hatch

constituted a breach because M&C’s interests were not materially adverse 2 to that of TTA

Plaintiffs’ interests for purposes of the Florida Rules and Oppenheim did not disclose any




2
  See Florida Bar Rule 4-1.10(b), which states: “When a lawyer becomes associated with a
firm, the firm may not knowingly represent a person in the same or a substantially related
matter in which that lawyer … had previously represented a client whose interests are
materially adverse to that person ….”



                                                14
confidential or mediation-privileged information 3 related to M&C individually with Bock

Hatch. M&C Action, (Doc. 221, at 20-24). Finally, Judge Honeywell determined that M&C

suffered no damages as a result of the purported breach of the fiduciary duty because the

decision to move to intervene in the Technology Training II Action invoked questions pertaining

to the class, not to M&C individually, and because “conflicts between class members and/or

class representatives in class action litigation is anticipated, and procedures, such as those

employed by Cin-Q plaintiffs in their Motion to Intervene, are in place to address such

conflicts.” M&C Action, (Doc. 221, at 24-25).

         On August 31, 2018, M&C appealed Judge Honeywell’s Order. See M&C Action, (Doc.

225). The M&C Action appeal currently remains pending before the United States Court of

Appeals for the Eleventh Circuit (the “Eleventh Circuit”). Given the pending appeal relating

to whether Oppenheim or Bock Hatch breached any fiduciary duties or aided and abetted such

breach, the Court conducted a hearing in the Technology Training II Action to address whether

the matters pending in this action should be stayed pending a resolution by the Eleventh Circuit

of the appeal in the M&C Action. Though the Court maintains reservations regarding the lack

of any overlap between the outcome of the appeal in the M&C Action and the issues presented

in this action, TTA Plaintiffs, BLP, and Cin-Q Plaintiffs all indicated that the resolution of the

appeal in the M&C Action would have no bearing on the outcome in this matter, even given the

findings made by the Eleventh Circuit in this action, as discussed below.

                 E.     The Eleventh Circuit Appeal in Technology Training II Action

         During the pendency of the M&C Action, Cin-Q Plaintiffs submitted an appeal to the

Eleventh Circuit (the “Eleventh Circuit Appeal”) regarding the denial of their request to

intervene in the Technology Training II Action (Docs. 28, 56, 58). See Tech. Training Assocs.,


3
    See Florida Bar Rules 4-1.6, 4-1.9, and 4-8.4.


                                                15
Inc. v. Buccaneers Ltd. P’ship, 874 F.3d 692 (11th Cir. 2017). On appeal, the Eleventh Circuit

considered whether this Court erred in denying Cin-Q Plaintiffs’ request to intervene as of right

under Rule 24(a)(2) and declined to address whether the Court erred in denying Cin-Q

Plaintiffs’ request for permissive intervention under Rule 24(b)(2). The sole issue presented by

Cin-Q Plaintiffs to the Eleventh Circuit on appeal involved this Court’s denial of intervention.

Indeed, in their appellate brief, Cin-Q Plaintiffs framed the issue as follows:

       In this appeal, No. 17-11710, Cin-Q Plaintiffs appeal solely from the denial of
       their motion to intervene, and do not attack the terms of the TTA settlement.
       Although Cin-Q Plaintiffs maintain the TTA settlement is not fair, adequate, or
       reasonable, this appeal is limited to reviewing the district court’s denial of
       intervention as of right under a de novo standard, and reviewing the denial of
       permissive intervention for abuse of discretion.

       ***

       But this is not an appeal from a final approval order, and this Court need not
       consider whether the TTA settlement is appropriate at this time. The Court may
       never need to decide the propriety of the TTA settlement if it reverses the district
       court’s denial of intervention in this appeal, allowing Cin-Q Plaintiffs to
       intervene to protect their interests as the true representatives of the class.

(Doc. 141, Ex. 2) (emphasis in original). In their reply brief on appeal, Cin-Q Plaintiffs also

indicated that adequacy of representation under Rule 23(a)(4) was not at issue, but rather, the

only issue on appeal involved whether Cin-Q Plaintiffs’ interests were adequately represented

by the TTA Plaintiffs and BLP under Rule 24(a)(2), arguing:

       Here, TTA Plaintiffs and BLP are equivocating between “adequacy” of the
       existing parties for purposes of Rule 24(a)(2) intervention, with “adequacy” of
       representation for purposes of Rule 23(a)(4). The adequacy of TTA Plaintiffs
       for Rule 23 purposes has not yet been litigated, since there has been no discovery
       and almost nothing is known about them, aside from Mr. Bock’s testimony that
       he contacted them to ask if they were interested in acting as plaintiffs after
       finding their fax numbers in the materials attached to Cin-Q Plaintiffs’ motion
       for class certification. (A916-17, Hr’g Tr. At 15-16).

       The standard for intervention, on the other hand, is merely whether the existing
       parties “may be” inadequate, a showing that “should be treated as minimal.”
       Meek v. Metro. Dade Cty., Fla., 985 F.2d 1471, 1478 (11th Cir. 1993). Cin-Q
       Plaintiffs do not have the burden of demonstrating TTA Plaintiffs are inadequate


                                               16
       class representatives at this stage in a Rule 23(a)(4) analysis, and Cin-Q
       Plaintiffs are not, as TTA Plaintiffs claim, “demand[ing] full resolution of
       Plaintiffs’ adequacy” for purposes of class certification on their motion to
       intervene. (TTA Pls.’ Br. at 26). What they are demanding is a decision on the
       Rule 24(a)(2) question of whether their interests “may be” inadequately
       represented by the existing parties for purposes of the minimal intervention
       standard, which is plainly the case.

(Doc. 141, Ex. 2).

       Given the issue presented, the Eleventh Circuit considered whether this Court erred in

denying Cin-Q Plaintiffs’ request to intervene in the Technology Training II Action. As the

Eleventh Circuit indicated, parties seeking to intervene under Rule 24(a)(2) must demonstrate

that (1) their request to intervene is timely; (2) they have an interest relating to the property or

transaction which is the subject of the action; (3) they are so situated that disposition of the

action, as a practical matter, may impede or impair their ability to protect that interest; and (4)

their interest is represented inadequately by the existing parties to the suit. Tech. Training

Assocs., 874 F.3d at 695-96 (citing Stone v. First Union Corp., 371 F.3d 1305, 1308-09 (11th

Cir. 2004)). As to the first two prongs, the Eleventh Circuit concluded that Cin-Q Plaintiffs

satisfied those prongs since the request to intervene was timely and since, as class members,

they would be bound by the terms of the Settlement if approved and judgment was then entered.

Tech. Training Assocs., 874 F.3d at 696 (citation omitted).

       In considering the third prong, the Eleventh Circuit determined that Cin-Q Plaintiffs

satisfied that prong by demonstrating a risk that they would be bound by an unsatisfactory class

action settlement. Id. at 696-97. In making that determination, the Eleventh Circuit disagreed

with this Court’s finding that Rule 23’s procedural protections provided a basis for concluding

that the disposition of the Technology Training II Action would not impede or impair Cin-Q

Plaintiffs’ ability to protect their interests under Rule 24(a)(2)’s third prong. Id. at 695-96. As

part of that determination, the Eleventh Circuit considered BLP’s reliance upon the decision in



                                                17
Grilli v. Metropolitan Life Insurance Co., 78 F.3d 1533 (11th Cir. 1996), and, in a footnote, the

Eleventh Circuit indicated that the Grilli holding did not extend to cases like this one where the

facts of the case demonstrated that “the existing parties do not adequately represent the

movants’ interest.” Id. at 697 n.3 (emphasis in original).

       With respect to the fourth prong, the Eleventh Circuit’s analysis started with the

presumption that the TTA Plaintiffs’ representation was adequate in pursuing the same general

objective – vindicating the class’ rights under the TCPA. Id. at 697. As the Eleventh Circuit

noted, the presumption is weak and merely requires the proposed intervenors to present some

evidence to the contrary. Id. Based on the record before it, the Eleventh Circuit concluded that

Cin-Q Plaintiffs rebutted the weak presumption that TTA Plaintiffs adequately represented Cin-

Q Plaintiffs’ interests by presenting evidence that TTA Plaintiffs’ Counsel engaged in a

“Machiavellian” plan to undercut Cin-Q Plaintiffs’ negotiating position. Id. In support of its

conclusion, the Eleventh Circuit stated:

       Because the movants can rebut the presumption, we return[ ] to the general rule
       that adequate representation exists if no collusion is shown between the
       representative and an opposing party, if the representative does not have or
       represent an interest adverse to the proposed interven[o]r, and if the
       representative does not fail in fulfillment of his duty. Showing any one of these
       factors is not difficult. The requirement of the Rules is satisfied if the applicant
       shows that representation of his interest may be inadequate; and the burden of
       making that showing should be treated as minimal.

       The movants have met the minimal burden of showing that plaintiffs’
       representation of their interests may be inadequate. As we have explained, a
       representative party’s greater willingness to compromise can impede [it] from
       adequately representing the interests of a nonparty. That is the case here. The
       plaintiffs have a greater incentive to settle because their claims may be barred
       by the statute of limitations if they cannot secure a waiver from Buccaneers,
       while the movants have no statute of limitations issues. Although the parties
       fiercely contest whether the plaintiffs’ claims are actually time barred, the risk
       that they could be gives the plaintiffs a greater incentive to settle as compared to
       the movants. Which is evidenced by the plaintiffs’ getting a waiver of the statute
       of limitations as part of the settlement.




                                               18
       More broadly, the record appears to show that the plaintiffs’ counsel, Bock
       Hatch, deliberately underbid the movant in an effort to collect attorney’s fees
       while doing a fraction of the work that the movants’ counsel did. If, as it appears,
       Bock Hatch was indeed motivated by a desire to grab attorney’s fees instead of
       a desire to secure the best settlement possible for the class, it violated its ethical
       duty to the class. … It is plain from the record that during the negotiations the
       interests of the named plaintiffs and of Bock Hatch were aligned with those of
       Buccaneers and adverse to the movants’ interests. Given that, the plaintiffs
       cannot be expected to adequately represent the movants’ interests. The movants
       satisfied Rule 24(a)(2)’s fourth prong.

Id. at 697-98 (internal citations and quotation marks omitted) (emphasis in original). Based on

its conclusion, the Eleventh Circuit remanded the case back to this Court with instructions to

grant Cin-Q Plaintiffs’ motion to intervene as of right. Id. at 698. The Eleventh Circuit

provided no other instructions for this Court upon remand.

               F.      Renewed Motion to Decertify Settlement Class, Vacate Preliminary

Approval Order, and Strike Class Allegations

       Following issuance of the Eleventh Circuit’s Mandate (Doc. 77), the Court conducted a

status conference, at which the Court addressed the procedural process moving forward, given

the Eleventh Circuit’s decision. During the status conference, Cin-Q Plaintiffs orally moved to

certify the class in the Cin-Q Action and to appoint Anderson + Wanca and Addison as class

counsel. After consideration, the Court determined that vacating the portion of the prior Order

(Doc. 56) denying the request to intervene was appropriate but that it would take under

advisement whether the rest of the Order should be vacated, specifically the request to vacate

the preliminary approval of the Settlement and class certification. Additionally, the Court

denied Cin-Q Plaintiffs’ oral motions and directed the parties to provide a scheduling plan for

conducting discovery, filing additional briefing, and conducting an evidentiary hearing and any

subsequent status conferences.

       Following several hearings and discovery disputes, Cin-Q Plaintiffs now move the

Court to dismiss the Technology Training II Action or, alternatively, to decertify the Settlement


                                                19
Class, vacate preliminary approval of the Settlement, and strike TTA Plaintiffs’ class allegations

(Doc. 131). In doing so, Cin-Q Plaintiffs set forth several arguments. Initially, they contend

that China Agritech, Inc. v. Resh, 138 S.Ct. 1800 (2019) (“China Agritech”) requires dismissal

or decertifying of the Settlement Class, vacating of the preliminary approval of the Settlement,

and striking of the class allegations in this action as China Agritech does not permit the

maintenance of a class action after the expiration of the statute of limitations, regardless of

whether BLP waives a statute of limitations defense. Alternatively, Cin-Q Plaintiffs argue that

the Court should decertify the Settlement Class, vacate preliminary approval, and strike the

class allegations based upon the findings in the Eleventh Circuit Appeal. Mainly, Cin-Q

Plaintiffs assert that the findings in the Eleventh Circuit Appeal dictate that TTA Plaintiffs are

inadequate class representatives and that TTA Plaintiffs’ Counsel are inadequate class counsel.

       BLP and TTA Plaintiffs each respond in opposition (Docs. 141 & 148). BLP argues that

China Agritech does not require the dismissal of this case or the striking of the class allegations

(Doc. 148). BLP further contends that its waiver of the statute of limitations for all purposes,

which survives termination of the Settlement, demonstrates that no basis exists for striking the

class allegations, especially since the waiver did not form an integral term of the Settlement but

rather a procedural mechanism for presentation of the Settlement to the Court rather than

intervention in the Cin-Q Action, which it contends still remains a viable option. In addition,

BLP asserts that the Eleventh Circuit Appeal does not provide a basis for the relief sought by

Cin-Q Plaintiffs since the law-of-the-case doctrine applies only to issues within the scope of

the appeal, the Eleventh Circuit did not consider the adequacy of TTA Plaintiffs and TTA

Plaintiffs’ Counsel under Rule 23, and the record before the Eleventh Circuit was limited in

scope. To that end, BLP also argues that the communications produced in this action relating

to the Settlement demonstrate that TTA Plaintiffs were not disarmed during negotiations.



                                                20
Finally, BLP contends that Cin-Q Plaintiffs arguments regarding vacating the preliminary

approval of the Settlement are premature and not grounded in fact.

       TTA Plaintiffs set forth similar arguments (Doc. 141). Essentially, TTA Plaintiffs argue

that China Agritech does not prevent TTA Plaintiffs from maintaining the concurrent class

action and that the decision in the Eleventh Circuit Appeal does not support or require

decertification. Additionally, TTA Plaintiffs contend that Cin-Q Plaintiffs’ objections to the

Settlement will fail, TTA Plaintiffs’ Counsel adequately represented the interests of the absent

class throughout its negotiations with BLP, and Cin-Q Plaintiffs’ negotiations focused on

attorneys’ fees to the detriment of the class.

       In reply, Cin-Q Plaintiffs contend that the attempts to distinguish China Agritech from

the facts of this case fail such that the Technology Training II Action cannot be maintained as a

class action (Doc. 154). Cin-Q Plaintiffs further contend that the attempts to minimize the

findings by the Eleventh Circuit fail, meaning TTA Plaintiffs and TTA Plaintiffs’ Counsel cannot

be permitted to represent a class. Finally, Cin-Q Plaintiffs argue that the settlement negotiations

in the Cin-Q Action are irrelevant and, to the extent the Court finds the Cin-Q Action settlement

negotiations relevant, the settlement negotiations establish that Cin-Q Plaintiffs’ Counsel acted

appropriately and in the interests of the class, while the Technology Training II Action

settlement negotiations demonstrate that TTA Plaintiffs maintained no leverage to settle, thus

leading to poor settlement terms.

       II.     Legal Standard

       Questions concerning class certification remain within the sound discretion of the

district court. Birmingham Steel Corp. v. Tenn. Valley Auth., 353 F.3d 1331, 1335 (11th Cir.

2003) (citations omitted). Under Rule 23, a district court can alter or amend an order granting

or denying class certification before entry of final judgment. Fed. R. Civ. P. 23(c)(1)(C).



                                                 21
Indeed, “[e]ven after a certification order is entered, the judge remains free to modify it in the

light of subsequent developments in the litigation. For such an order, particularly during the

period before any notice is sent to members of the class, is inherently tentative.” Gen. Tel. Co.

of Sw. v. Falcon, 457 U.S. 147, 160 (1982) (internal quotation, citation, and footnote omitted).

       III.    Discussion

               A.       China Agritech

       Initially, Cin-Q Plaintiffs argue that China Agritech requires the Court to either dismiss

this action or, at the very least, strike the class allegations. In contrast, BLP and TTA Plaintiffs

contend that China Agritech does not control the issues presented here, especially given

important factual differences between the two cases. Namely, as discussed in greater detail

below, BLP and TTA Plaintiffs focus upon the following distinctions: this case involves a

concurrent rather than successive class action, this case does not include a prior denial of class

certification, this case does not involve prior notice sent to class members, and this case

involves a waiver of the statute of limitations rather than an attempt to assert claims using

equitable tolling.

       Subsequent to issuance of this Court’s Order granting preliminary approval of the Class

Settlement and issuance of the Mandate in the Eleventh Circuit Appeal, the Supreme Court

issued its opinion in China Agritech. 138 S.Ct. 1800. The Supreme Court succinctly framed

the issue as follows:

       The question presented in the case now before us: Upon denial of class
       certification, may a putative class member, in lieu of promptly joining an
       existing suit or promptly filing an individual action, commence a class action
       anew beyond the time allowed by the applicable statute of limitations? Our
       answer is no. American Pipe tolls the statute of limitations during the pendency
       of a putative class action, allowing unnamed class members to join the action
       individually or file individual claims if the class fails. But American Pipe does
       not permit the maintenance of a follow-on class action past expiration of the
       statute of limitations.



                                                22
138 S.Ct. at 1804. In considering the issue, the Supreme Court acknowledged that American

Pipe and Crown, Cork addressed only putative class members who wished to sue individually

after a class-certification denial. Id. at 1806; see American Pipe & Constr. Co. v. Utah, 414

U.S. 538, 552 (1974); see Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 349 & 352 (1983).

Given the limitations of American Pipe and Crown, Cork, the Supreme Court analyzed what

standard would therefore govern a putative class representative who brings his or her claims as

a new class action after the statute of limitations expired, explaining:

       Neither decision so much as hints that tolling extends to otherwise time-barred
       class claims. We hold that American Pipe does not permit a plaintiff who waits
       out the statute of limitations to piggyback on an earlier, timely filed class action.
       The “efficiency and economy of litigation” that support tolling of individual
       claims, American Pipe, 414 U.S., at 553, 94 S.Ct. 756 do not support
       maintenance of untimely successive class actions; any additional class filings
       should be made early on, soon after the commencement of the first action
       seeking class certification.

       American Pipe tolls the limitation period for individual claims because economy
       of litigation favors delaying those claims until after a class-certification denial.
       If certification is granted, the claims will proceed as a class and there would be
       no need for the assertion of any claim individually. If certification is denied,
       only then would it be necessary to pursue claims individually.

       With class claims, on the other hand, efficiency favors early assertion of
       competing class representative claims. If class treatment is appropriate, and all
       would-be representatives have come forward, the district court can select the
       best plaintiff with knowledge of the full array of potential class representatives
       and class counsel. And if the class mechanism is not a viable option for the
       claims, the decision denying certification will be made at the outset of the case,
       litigated for all would-be representatives.

China Agritech, 138 S.Ct. at 1806-07 (emphasis in original; footnote omitted).

       As the Supreme Court emphasized, plaintiffs must ordinarily demonstrate that they

diligently pursued their claims in order to benefit from equitable tolling. Id. at 1808. According

to the Supreme Court, “[a] would-be class representative who commences suit after expiration

of the limitation period, however, can hardly qualify as diligent in asserting claims and pursuing

relief.” Id. Rather, a plaintiff seeking to preserve the ability to lead the class “has every reason


                                                23
to file a class action early, and little reason to wait in the wings, giving another plaintiff first

shot at representation.” Id. at 1810-11. Indeed, “sooner rather than later filings are just what

Rule 23 encourages.” Id. at 1811. To that end, the Supreme Court indicated that allowing no

tolling for out-of-time class actions would propel putative class representatives to file suit well

within the limitation period and promptly seek certification. Id. at 1811. Given the focus on

efficiency and economy of litigation, the Supreme Court thus determined that the time to file a

class action falls outside the bounds of American Pipe tolling. Id.

       In asserting that China Agritech forecloses TTA Plaintiffs’ attempt to maintain any class

claims in this action, Cin-Q Plaintiffs argue that China Agritech simply precludes the

maintenance of a follow-on class action past expiration of the statute of limitations, regardless

of whether a defendant asserts a statute of limitations defense (Doc. 131, at 12-15). Responding

in opposition, TTA Plaintiffs argue that China Agritech holds only that, where a defendant raises

a statute of limitations defense in a newly filed, otherwise time-barred, successive putative class

action, the plaintiff cannot invoke American Pipe equitable tolling (Doc. 141, at 9-12). They

contend that the China Agritech holding is irrelevant to this action because BLP did not raise a

statute of limitations defense, and, moreover, BLP irrevocably waived the statute-of limitations

defense, so the issue of equitable tolling does not factor into the analysis (Doc. 141, at 10).

Furthermore, TTA Plaintiffs argue that this action is distinguishable from China Agritech

because China Agritech involved successive class actions filed after repeated denials of class

certification in prior cases, while, here, no class certification has yet occurred and the Cin-Q

Action remains pending (Doc. 141, at 10). TTA Plaintiffs also argue that, even though China

Agritech encourages class representatives to file their claims sooner than later, China Agritech

did not impose any jurisdictional time limit, and, even so, since the issue of class certification




                                                24
has not been decided in the Cin-Q Action, they could have sought to and could still seek to

intervene and seek approval in that action (Doc. 141, at 11-12).

       Likewise, BLP responds in opposition, arguing that China Agritech involved

successive, rather than concurrent, class actions that followed two prior denials of class

certification, which presented concerns not present in this action where no prior denial of class

certification occurred and where the Cin-Q Action remains pending (Doc. 148, at 12-14). BLP

additionally contends that China Agritech involved early notice to potential class members

pursuant to the Private Securities Litigation Reform Act, which occurred well before the class

certification decision (Doc. 148, at 14-15). Further, BLP asserts that China Agritech does not

impact BLP’s waiver of the statute of limitations because China Agritech did not involve or

address a waiver of the statute of limitations, so, given that the TCPA does not establish a

jurisdictional bar to TTA Plaintiffs’ claims, the Court should honor the waiver (Doc. 148, at 15-

16). Finally, BLP argues that adopting Cin-Q Plaintiffs’ interpretation of China Agritech would

lead to absurd results – namely, putting the class at the mercy of the first-filed plaintiffs and

their counsel, limiting the ability of courts to substitute named plaintiffs after the statute of

limitations has run, and preventing absent class members from intervening in a current class

action after expiration of the statute of limitations (Doc. 148, at 16-17).

       In reply, Cin-Q Plaintiffs contend that any attempts by TTA Plaintiffs and BLP to

distinguish China Agritech from the facts of this action fail because the Supreme Court did not

base its decision in China Agritech on the statute of limitations but rather based its decision on

the policy considerations behind Rule 23 class certification in setting forth a bright-line rule

that an untimely class action cannot be maintained (Doc. 154, at 1). Cin-Q Plaintiffs further

argue that any attempts to distinguish this action on the basis of the lack of a prior denial of

class certification, or on the fact that this action is occurring concurrently with the Cin-Q Action



                                                25
rather than as a successive class action, similarly fail because the Supreme Court established a

bright-line rule that did not depend on whether class certification was decided in an earlier-filed

action or whether the earlier action remained pending, issues several courts applying China

Agritech have already addressed (Doc. 154, at 2-3). Finally, Cin-Q Plaintiffs argue that their

interpretation of China Agritech would not lead to purported “absurd results” because such

interpretation (1) would not put the class at the mercy of the first-filed plaintiffs and their

counsel but rather require all potential class representatives to file suit within the limitations

period to allow the court to determine early on whether class treatment is warranted and who

should function as the class representative; and (2) would not limit the ability of courts to

substitute named plaintiffs after the statute of limitations has run but rather only preclude class

members who allow the statute of limitations to expire from filing a new class action (Doc. 154,

at 3-4).

           TTA Plaintiffs and BLP mainly argue that China Agritech does not pertain to cases

where no class certification decision has been reached in an earlier-filed action nor where two

competing actions remain pending concurrently. 4 The Court recognizes that some courts

considering China Agritech rejected the notions that China Agritech can be distinguished based

on whether class certification was decided in an earlier-filed action or on whether the earlier

action remained pending at the time of filing the subsequent action, while other courts accepted

such notions. See, e.g., Blake v. JP Morgan Chase Bank NA, 927 F.3d 701, 708-10 (3d Cir.

2019); In Re: Celexa and Lexapro Marketing and Sales Practices Litigation, 915 F.3d 1, 16-17

(1st Cir. 2019); Betances v. Fischer, 11-cv-3200 (RWL), 2019 WL 1213146, at *6-*10

(S.D.N.Y. Feb. 21, 2019); Hart v. BHH, LLC, 15cv4804, 2018 WL 5729294, at *2-*3



4
  BLP also argues the lack of notice distinguishes this case from China Agritech. The Court
finds the issue regarding notice irrelevant.


                                                26
(S.D.N.Y. Nov. 2, 2018); Torres v. Wells Fargo Bank, Case No. CV 17-9305-DMG (RAOx),

2018 WL 6137126, at *2-*4 (C.D. Cal. Aug. 28, 2018); Practice Mgmt. Support Servs., Inc. v.

Cirque Du Soleil Inc., No. 14 C 2032, 2018 WL 3659349, at *3-*6 (N.D. Ill. Aug 2, 2018);

Dormani v. Target Corp., Case No. 17-cv-4049 (JNE/SER), 2018 WL 3014126, at *2 (D. Minn.

June 15, 2018). In this instance, the Court does not deem it necessary to determine whether

either factor distinguishes this case from China Agritech because the main distinguishing and

determinative factor in this case rests upon BLP’s waiver of its statute of limitations defense.

       As with the China Agritech plaintiffs, TTA Plaintiffs would not have a substantive right

to bring their claims outside of the statute of limitations; instead, they could only bring such

claims due to the judicially crafted tolling rule. See China Agritech, 138 S.Ct. at 810. Had TTA

Plaintiffs sought to establish class claims based on a theory of equitable tolling, this Court might

swiftly dismiss those class claims under China Agritech. Yet, that is not the case.

       Here, BLP unequivocally waived the statute of limitations defense as to TTA Plaintiffs

and all other class members, which, according to BLP and TTA Plaintiffs, opened the door for

TTA Plaintiffs to assert class claims that would otherwise be precluded. The Court therefore

confronts an issue neither before the Court in China Agritech nor addressed by any courts

subsequently considering China Agritech. Instead, the question presented before this Court

involves whether BLP’s unequivocal waiver of any assertion of a statute of limitations defense

provides an avenue for TTA Plaintiffs to bring class claims in this action. The Court finds that,

as a general proposition, it does.

       To reiterate what the Court previously articulated (Doc. 56, at 15-18), in the Settlement

Agreement, BLP explicitly waived its affirmative defense regarding the statute of limitations,

with such waiver surviving in the event of termination of the Settlement Agreement (Doc. 18,

Ex. 1, at 36). Such a waiver removes the issue of the statute of limitations from the controversy.



                                                27
See, e.g., Fox Hollow Condo. Ass’n, Inc. v. Empire Indem. Ins. Co., No. 2:11-cv-131-FtM-

29DNF, 2011 WL 2222174, at *1 (M.D. Fla. June 7, 2011) (“The Court finds that counsel’s

written statements that the statute of limitations will not be asserted is a sufficient stipulation

that the issue has been waived and there is no dispute in controversy as to it. ... the statute of

limitations is deemed waived, and Empire will be estopped from ever asserting to the

contrary.”). Indeed, the Federal Rules of Civil Procedure, as well as numerous courts, indicate

that the statute of limitations constitutes an affirmative defense that a party may waive. See

Fed. R. Civ. P. 8(c)(1) (listing “statute of limitations” as an affirmative defense that must be

asserted by a party responding to a pleading); cf. Zipes v. Trans World Airlines, Inc., 455 U.S.

385, 393 (1982) (“We hold that filing a timely charge of discrimination with the EEOC is not

a jurisdictional prerequisite to suit in federal court, but a requirement that, like a statute of

limitations, is subject to waiver, estoppel, and equitable tolling.”); cf. Ramirez v. Sec., U.S.

Dep’t of Transp., 686 F.3d 1239, 1243 (11th Cir. 2012) (quoting Zipes in concluding that a 45-

day time limit set forth in the regulations regarding filing a charge under Title VII is not

jurisdictional but rather functions like a statute of limitations, which is subject to waiver,

estoppel, and equitable tolling); see La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th

Cir. 2004) (stating that a statute of limitations is an affirmative defense); cf. Steger v. Gen. Elec.

Co., 318 F.3d 1066, 1077 (11th Cir. 2003) (noting that a party can waive its right to advance an

affirmative defense by failing to assert it in a responsive pleading); see Paetz v. U.S., 795 F.2d

1533, 1536 (11th Cir. 1986) (explicitly determining that “[a] statute of limitations defense is an

affirmative defense” and stating that the “[f]ailure to assert such a defense in a defendant’s

pleadings is a waiver” in finding that a statute of limitations defense was waived); see Am. Nat’l

Bank of Jacksonville v. Fed. Deposit Ins. Corp., 710 F.2d 1528, 1537 (11th Cir. 1983)

(discussing a party’s waiver of the statute of limitations affirmative defense and citing cases for



                                                 28
the proposition that failure to assert an affirmative defense in a responsive pleading deems that

affirmative defense waived); Kelly v. Balboa Ins. Co., 897 F. Supp. 2d 1262, 1269 (M.D. Fla.

2012) (“The statute of limitations defense is an affirmative defense that if not asserted in a

responsive pleading is generally deemed waived.”).

        Importantly, the statute of limitations governing TCPA claims is not found within the

text of the TCPA. See 47 U.S.C. § 227. Instead, courts apply the four-year catchall statute of

limitations provided under 28 U.S.C. § 1658(a), which states: “Except as otherwise provided

by law, a civil action arising under an Act of Congress enacted after the date of the enactment

of this section may not be commenced later than 4 years after the cause of action accrues.”

Coniglio v. Bank of Am., NA, 638 F. App’x 972, 974 n.1 (11th Cir. 2016) (citing 28 U.S.C. §

1658(a) and stating “[t]he TCPA has a four-year statute of limitations”); see Tillman v. Ally

Fin. Inc., No. 2:16-cv-313-FtM-99CM, 2016 WL 6996113, at *5 (M.D. Fla. Nov. 30, 2016)

(citing 28 U.S.C. § 1658(a) for the applicable statute of limitations under the TCPA). Neither

the text nor the context of such time prescription, located in a separate, catchall statute, indicates

that the statute of limitations operates as jurisdictional bar to suit. Cf. Sarfati v. Wood Holly

Assocs., 874 F.2d 1523, 1526 (11th Cir. 1989) (“The limitations period must be contained in

the same statute or act in order to be deemed a substantive time limit on the right. ... Thus, if a

right created by statute is in one act and the limitations period is in another act, then the

limitations period is presumed not to be an integral part of the right itself. ... The limitations

period is said to be only a procedural limit on the remedy, and not a substantive limit on the

right.”). Accordingly, the four-year statute of limitations related to TCPA claims acts only as

a procedural limit or an affirmative defense subject to waiver.

        As noted, BLP presents no opposition to TTA Plaintiffs bringing their claims outside of

the statute of limitations and, again, explicitly waived such defense as to all class members,



                                                 29
regardless of the approval of the Settlement Agreement (Doc. 18, Ex. 1, at 36). China Agritech

remains silent as to waiver by a defendant. Indeed, while China Agritech expresses a preference

for early assertion of competing class claims and diligence by a plaintiff in pursuing class

claims, 5 the Court finds nothing in China Agritech or any case interpreting China Agritech that

would prohibit a defendant from waiving the statute of limitations defense or allowing time-

barred claims to proceed based on such waiver, especially where the plaintiff does not seek to

rely on equitable tolling as a basis for asserting any claims. Although the Court appreciates

Cin-Q Plaintiffs’ arguments to the contrary, the Court does not read China Agritech to prohibit

a defendant from waiving its statute of limitations defense or allowing a plaintiff to bring class

claims on that basis.

                B.      The Eleventh Circuit Appeal

         Notwithstanding the foregoing, just because a defendant may waive its statute of

limitations defense, allowing a plaintiff to bring class claims on that basis under China Agritech,

does not mean that TTA Plaintiffs could bring the class claims in this action. In fact, quite the

opposite. Given the findings set forth in the Eleventh Circuit Appeal, the waiver of the statute

of limitations defense provides the downfall of the class claims in this instance.

         Namely, Cin-Q Plaintiffs argue that the Court should decertify the Settlement Class,

vacate preliminary approval, and strike the class allegations based upon the findings in the

Eleventh Circuit Appeal. See Tech. Training Assocs., 874 F.3d 692. Essentially, Cin-Q

Plaintiffs assert that putative class members in the Cin-Q Action are not subject to the risk of

the statute of limitations, so TTA Plaintiffs, who are subject to that risk, cannot adequately

represent the interests of Cin-Q Plaintiffs or the putative class (Doc. 131, at 16-18). According

to Cin-Q Plaintiffs, the Eleventh Circuit expressly determined that TTA Plaintiffs cannot


5
    See 138 S.Ct. at 1807-08.


                                                30
adequately represent Cin-Q Plaintiffs’ interests, and thus the putative class, due to their greater

incentive to settle (Doc. 131, at 16-18). See Tech. Training, 874 F.3d at 697. Based on the

Eleventh Circuit Appeal, Cin-Q Plaintiffs argue that the Eleventh Circuit’s finding regarding

inadequate representation constitutes law of the case (Doc. 131, at 16). Cin-Q Plaintiffs argue

further that, even if the Court concludes that the Eleventh Circuit did not expressly address the

issue, but rather decided the issue by necessary implication, the Eleventh Circuit’s findings still

constitute law of the case (Doc. 131, at 16).

       Going further, Cin-Q Plaintiffs argue that the Court should decertify the Settlement

Class because TTA Plaintiffs’ Counsel are inadequate as class counsel, given the Eleventh

Circuit’s finding that the record appeared to show that TTA Plaintiffs’ Counsel “deliberately

underbid the movants in an effort to collect attorney’s fees while doing a fraction of the work

that the movants’ counsel did” and that “[i]f, as it appears, Bock Hatch was indeed motivated

by a desire to grab attorney’s fees instead of a desire to secure the best settlement possible for

the class, it violated its ethical duty to the class” (Doc. 131, at 18). Tech. Training, 874 F.3d at

697. Cin-Q Plaintiffs assert that the Order preliminarily approving the Settlement should

likewise be vacated on that basis, as well as on the basis that the Eleventh Circuit identified

grounds to doubt its fairness, including the “‘Machiavellian’ plan” of TTA Plaintiffs’ Counsel

to undercut Cin-Q Plaintiffs’ negotiating position (Doc. 131, at 19-20). Tech. Training, 874

F.3d at 697. Moreover, Cin-Q Plaintiffs continue to assert that the Settlement cannot stand

because it is not fair, reasonable, or adequate for the putative class (Doc. 131, at 21-25).

       TTA Plaintiffs and BLP view the findings set forth in the Eleventh Circuit Appeal in an

entirely different light. TTA Plaintiffs assert that the Eleventh Circuit Appeal neither supports

nor requires decertification in this action (Doc. 141, at 12). TTA Plaintiffs argue that the

findings in the Eleventh Circuit Appeal did not establish law of the case because (1) the



                                                31
Eleventh Circuit did not address Rule 23 adequacy, either expressly or by necessary

implication; (2) the standards of review and burdens of proof differ between Rule 23(a)(4) and

Rule 24(a), thereby precluding invocation of law of the case; and (3) law of the case does not

apply to subsequent proceedings involving a different evidentiary record (Doc. 141, at 12-18).

Regardless, TTA Plaintiffs contend that BLP’s statute of limitations defense did not impair TTA

Plaintiffs’ Counsel from adequately negotiating the Settlement, the Eleventh Circuit Appeal did

not address the fairness of the Settlement, and any objections Cin-Q Plaintiffs seek to assert

regarding the Settlement will fail (Doc. 141, at 18-31). Finally, TTA Plaintiffs argue that their

Counsel adequately represented the interests of the absent class in stark contrast to the

representation of Cin-Q Plaintiffs’ Counsel in the Cin-Q Action (Doc. 141, at 31-35).

       Similarly, BLP asserts that the law-of-the-case doctrine does not require the Court to

grant the relief requested by Cin-Q Plaintiffs, especially considering the limited scope and

conditional nature of the Eleventh Circuit Appeal (Doc. 148, at 20-27). BLP argues that the

law-of-the-case doctrine is necessarily limited to the issues within the scope of the Eleventh

Circuit Appeal, which notably did not include the issue of adequacy of TTA Plaintiffs and their

Counsel under Rule 23(a)(4) but rather focused solely on adequacy for purposes of intervention

as of right under Rule 24(a) (Doc. 148, at 20-24). Additionally, BLP argues that the Eleventh

Circuit Appeal must be viewed in light of the record presented before it, particularly given the

fact that the more comprehensive record now before this Court as opposed to the more limited

record on appeal to the Eleventh Circuit (Doc. 148, at 24-27). Finally, BLP contends that Cin-

Q Plaintiffs’ argument that preliminary approval should be vacated based upon the lack of a

fair, adequate, or reasonable settlement is both premature and not grounded in the facts, as the

Settlement falls within the range of possible recoveries, Cin-Q Plaintiffs were not on the verge

of obtaining complete relief in the Cin-Q Action, Cin-Q Plaintiffs may not be able to obtain



                                               32
class certification in the Cin-Q Action, and, even if Cin-Q Plaintiffs obtain class certification in

the Cin-Q Action, their claims may fail on the merits (Doc. 148, at 27-33).

       Responding to those arguments, Cin-Q Plaintiffs assert that the Eleventh Circuit Appeal

did not mince words in finding that TTA Plaintiffs and their Counsel maintained a greater

incentive to settle with BLP, and thus aligned their interests with BLP and adverse to Cin-Q

Plaintiffs, during the settlement negotiations (Doc. 154, at 5-8). Cin-Q Plaintiffs also argue that

the settlement negotiations in this action demonstrate that TTA Plaintiffs maintained no leverage

in negotiations with BLP, which led to the inadequate settlement terms (Doc. 154, at 14-20).

Conversely, Cin-Q Plaintiffs contend that the settlement negotiations in the Cin-Q Action bear

no relevance to the issues before the Court and, notwithstanding, establish that Cin-Q Plaintiffs’

Counsel acted appropriately and adequately to protect the interests of the putative class (Doc.

154, at 8-14).

        “The law-of-the-case doctrine holds that subsequent courts will be ‘bound by the

findings of fact and conclusions of law made by the court of appeals in a prior appeal of the

same case.’” Culpepper v. Irwin Mortg. Corp., 491 F.3d 1260, 1271 (11th Cir. 2007) (quoting

Wheeler v. City of Pleasant Grove, 746 F.2d 1437, 1440 (11th Cir. 1984)). Though the doctrine

encompasses only those issues previously determined by the appellate court, it includes issues

decided by necessary implication as well as issues decided explicitly. Transamerica Leasing,

Inc. v. Inst. of London Underwriters, 430 F.3d 1326, 1331 (11th Cir. 2005) (citation omitted).

Stated differently, the law-of-the-case doctrine does not apply when the issue in question fell

outside the scope of the prior appeal. Id. at 1332. Accordingly, although a trial court remains

free to address, as a matter of first impression, issues not disposed of on appeal, the trial court

must follow the appellate court’s holdings, both express and implied. Id. at 1331 (citation

omitted).



                                                33
       As the record indicates, on appeal to the Eleventh Circuit, Cin-Q Plaintiffs framed the

issue presented as solely whether Cin-Q Plaintiffs’ interests were adequately represented by

TTA Plaintiffs and BLP for purposes of intervention under Rule 24, while Cin-Q Plaintiffs

explicitly indicated that they did not seek to determine the adequacy of representation under

Rule 23(a)(4) (Doc. 141, Ex. 2). It is beyond dispute that the Eleventh Circuit Appeal squarely

addressed the issue of adequacy under Rule 24(a)(2) and found it lacking. Indeed, as the

Eleventh Circuit made abundantly clear, TTA Plaintiffs and BLP inadequately represented Cin-

Q Plaintiffs’ interests for purposes of intervention as of right under Rule 24(a)(2). Tech.

Training, 874 F.3d 696-98.

       What is not abundantly clear, however, is whether the findings made by the Eleventh

Circuit in reaching that conclusion provide any preclusive effect in this action, given the

narrowly defined issue on appeal, and, if so, to what extent. As BLP contends, the standards

for adequacy under Rule 23(a)(4) and Rule 24(a)(2) differ. See Woolen v. Surtan Taxicabs Inc.,

684 F.2d 324, 332 (5th Cir. 1982) (indicating that Rule 24(a) appears to establish a lower

threshold or showing of inadequacy for purposes of intervention as opposed to the adequacy

requirement for class certification under Rule 23(a)(4)). Though the Eleventh Circuit addressed

only the issue of adequacy for purposes of Rule 24(a)(2), the findings the Eleventh Circuit set

forth in rendering its decision provide this Court with guidance in considering Rule 23(a), even

given the differing standards and the expanded record in this action.

       The adequacy-of-representation requirement under Rule 23 requires the representative

party in a class action to fairly and adequately protect the interests of those he or she purports

to represent, i.e. the class. Fed. R. Civ. P. 23(a)(4); Valley Drug Co. v. Geneva Pharm., Inc.,

350 F.3d 1181, 1189 (11th Cir. 2003) (citation omitted). Rule 23(a)(4)’s adequacy inquiry

“serves to uncover conflicts of interest between named parties and the class they seek to



                                               34
represent.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625 (1997) (citation omitted). In

considering adequacy of representation, therefore, the court must conduct two separate

inquiries: “(1) whether any substantial conflicts of interest exist between the representatives

and the class; and (2) whether the representatives will adequately prosecute the action.” See

Busby v. JRHBW Realty, Inc., 513 F.3d 1314, 1323 (11th Cir. 2008) (citation omitted); see

Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 726 (11th Cir. 1987). A substantial conflict

exists where some party members claim to suffer harm by the same conduct benefitting other

members of the class. Valley Drug, 350 F.3d at 1189. Where such a conflict exists, the named

representatives cannot be considered adequate “because their interests are actually or

potentially antagonistic to, or in conflict with, the interests and objectives of other class

members.” Id.

       The main point of contention involves whether the interests of TTA Plaintiffs and their

Counsel were antagonistic to or in substantial conflict with those of Cin-Q Plaintiffs and the

rest of the class. Guided by the findings from the Eleventh Circuit Appeal, and after considering

the parties’ positions, the Court finds that the record reveals that the interests of TTA Plaintiffs

were in substantial conflict with those of Cin-Q Plaintiffs and, thus, the rest of the putative

class. Basically, unlike TTA Plaintiffs, Cin-Q Plaintiffs and the other putative class members

in the Cin-Q Action “have no statute of limitations issue.” Tech. Training, 874 F.3d at 697.

Indeed, the Eleventh Circuit specifically addressed the issue in its decision, stating: “Although

the parties fiercely contest whether the plaintiffs’ claims are actually time barred, the risk that

they could be gives the plaintiffs a greater incentive to settle as compared to the movants.” Id.

(emphasis in original). The Court finds the Eleventh Circuit’s observation instructive since

TTA Plaintiffs in fact admit that they were aware of the statute of limitations issue from the

outset of the settlement negotiations with BLP (Doc. 141, at 5 & Ex. 1, Declaration of Daniel



                                                35
Cohen (“Cohen Decl.”), at ¶7). The fact that BLP and TTA Plaintiffs did not address the issue

of the waiver of the statute of limitations until late in their settlement negotiations does not

change the analysis (see Doc. 148, Ex. A, Declaration of Kathleen P. Lally (“Lally Decl.”), at

¶¶80-85). Namely, the timing of the actual waiver by BLP does not bear on the issue, since the

issue was present from the outset. 6 Put simply, but for the timely initiation of the Cin-Q Action,

BLP would have no reason to waive the statute of limitations defense to settle potential class

claims with plaintiffs whose claims expired. By the same token, but for obtaining a statute of

limitations waiver, TTA Plaintiffs would not maintain the ability to bring class claims outside

of the Cin-Q Action.

       Given the unavailability of the separate class action option without a waiver of the

statute of limitations, the interests of TTA Plaintiffs and BLP were aligned. See Tech. Training,

874 F.3d at 697. Even on the limited record on appeal, the Eleventh Circuit indicated that “[i]t

is plain from the record that during the negotiations the interests of the named plaintiffs and of

Bock Hatch were aligned with those of Buccaneers and adverse to the movants’ interests.” Id.

As the record in this action and in the Cin-Q Action indicate, TTA Plaintiffs and BLP endeavored

to settle the class claims against the backdrop of the breakdown of the settlement negotiations

in the Cin-Q Action and the impending deadline for BLP to respond to Cin-Q Plaintiffs’ motion

for class certification (Cohen Decl.; Lally Decl.). See Cin-Q Action, (Docs. 215-43). BLP

expressed frustration with the settlement process with Cin-Q Plaintiffs and thus sought the

Court’s assistance in conducting a settlement conference given concerns BLP held with the

position taken by Cin-Q Plaintiffs in the prior settlement negotiations. See Cin-Q Action, (Doc.


6
  In making this finding, the Court notes that it reviewed the entirety of the communications
provided from both the TTA Action settlement negotiations and the Cin-Q Action settlement
negotiations (see Cohen Decl., Ex. 1A-1C; Lally Decl., Ex. 1-47; Doc. 131, Ex. 3-25). As the
Court does not find the majority of the communications particularly relevant to the issue at
hand, the Court refrains from summarizing those communications herein.


                                                36
215). At the same time, as the Eleventh Circuit noted, e-mails indicated that TTA Plaintiffs’

Counsel engaged in a “Machiavellian” plan to undercut Cin-Q Plaintiffs negotiating position.

Tech. Training, 874 F.3d at 697. Indeed, TTA Plaintiffs’ Counsel did not approach BLP about

the filing of a new case regarding the same class claims until after the parties reached an impasse

in the Cin-Q Action, a fact that TTA Plaintiffs’ Counsel was aware of at the time they

approached BLP (Lally Decl., at ¶¶51-54). Given that backdrop, both TTA Plaintiffs and BLP

possessed aligning incentives to settle outside the purview of the Cin-Q Action or, at the very

least, Cin-Q Plaintiffs. As a result, the interests of TTA Plaintiffs remained antagonistic to and

in substantial conflict with Cin-Q Plaintiffs and the rest of the putative class in the Cin-Q Action,

meaning TTA Plaintiffs cannot adequately represent the class under Rule 23(a)(4).

        Contrary to BLP’s argument, this finding does not prioritize form over substance.

Understandably, from BLP’s perspective, the issues relating to the class claims have been

resolved and no need exists to disturb such resolution. To that end, TTA Plaintiffs and BLP

argue that TTA Plaintiffs could have intervened in the Cin-Q Action, but chose not to do so, and

requiring them to do so now would prove an exercise in futility (see Doc. 141, at 12; Doc. 148,

at 18-19). Had TTA Plaintiffs and BLP determined that intervention in the Cin-Q Action

provided the proper means for getting the Settlement before the Court, the issues might have

been resolved or at least addressed much differently. As it stands, however, the parties did not.

Instead, they proceeded in a separate action, and the Eleventh Circuit subsequently provided its

interpretation of the facts, which now guides this Court in its decision. Given the change in the

procedural landscape after the Eleventh Circuit issued its decision, therefore, this Court finds

no basis to allow the class claims to proceed in this action. See Falcon, 457 U.S. at 160 (“Even

after a certification order is entered, the judge remains free to modify it in light of subsequent

developments in the litigation.”). Furthermore, the Court need not address the adequacy of Cin-



                                                 37
Q Plaintiffs or their Counsel nor the viability of a class action in the Cin-Q Action, as neither

issue affects the outcome here.

       IV.     Conclusion

       For the foregoing reasons, it is hereby

       ORDERED:

       1. Cin-Q Plaintiffs’ Renewed Motion to Decertify Settlement Class, Vacate Preliminary

Approval Order, and Strike Class Allegations (Doc. 131) is GRANTED.

       2. The Preliminary Approval Order (Doc. 56) is VACATED.

       3. The Settlement Class is DECERTIFIED.

       4. TTA Plaintiffs’ class claims in this action are STRICKEN.

       5. This matter is STAYED pending a status conference. The parties are directed to

meet and confer within seven days of the date of this Order to determine dates and times when

all parties can attend an in-person status conference. TTA Plaintiffs’ Counsel shall then contact

the Court at (813) 301-5541 to provide the proposed dates and times, after which the status

conference will be scheduled by separate notice.

       DONE AND ORDERED in Tampa, Florida, on this 30th day of September, 2019.




cc:    Counsel of Record




                                                 38
